DETAILED ACTION
This communication is a first Office Action Non-Final rejection on the merits. The Preliminary amendment received on 12/14/2021 has been acknowledged. Claim(s) 1, 6, 9, 17, 19, 20, 22, 27, 29, 34, 37, 40, 44, 46, 47, and 49 has/have been amended and claim(s) 4, 5, 7, 8, 10-16, 18, 21, 23-26, 28, 30, 31,35, 36, 38, 39, 41-43, 45, and 48 has/have been cancelled. Claims 1-3, 6, 9, 17, 19, 20, 22, 27, 29, 32-34, 37, 40, 44, 46, 47, and 49 are now pending and have been considered below.

	Claim Objections
As per claims 20 and 47, the use of the term Nyrim, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 17, 29, and 44, is/are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As per claims 17 and 44, at line 4, the recitation “the beam carrier height adjustment mechanism” renders the claim indefinite because it lacks antecedent basis.
As per claim 29, at line 3, the recitation “beams and/or the floor structure” renders the claim indefinite because it is unclear as to whether both or one of the structures is being referred to.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 6, 17, 19, 27, 32-34, 37, 44, 46, and 49, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Repasky (U.S. Patent No. 7,918,059).
As per claim 1, Repasky teaches a foundation system for a building (deck system; it is understood that the deck system is capable of functioning as a foundation system for a building) comprising: a support stand (22) attachable to a structural beam (it is understood that the support stand is capable of being attachable to a structural beam), the support stand comprising a pedestal (44/54) and a beam carrier (24) mounted on the pedestal (figures 2-3) wherein the beam carrier comprises a wingnut construction (figure 2) defining at least one substantially vertical wing (32) connectable with a structural beam (it is understood that the vertical wing is capable of being connectable with a structural beam).  
As per claim 2, Repasky teaches the beam carrier is threadedly mounted on the pedestal (figures 2-3) to define a beam carrier height adjustment mechanism on the support stand (it is understood that the threaded connection would function as a beam carrier height adjustment mechanism on the support stand).  
As per claim 3, Repasky teaches the beam carrier is threadedly mounted on the pedestal (figures 2-3) at an insert (at 54) disposed between the beam carrier and the pedestal (figure 2).  
As per claim 6, Repasky teaches the support stand comprises two or more vertical wings (32) disposed at 90 degrees to each other (figure 2).  
As per claim 17, Repasky teaches the pedestal comprises a threaded pillar (54) and the beam carrier is threadedly mounted on the pillar (figures 2-3) so that the beam carrier is movable between a raised and lowered position by the beam carrier height adjustment mechanism (it is understood that the threaded connection makes the beam carrier movable between a raised and lowered position by the beam carrier height adjustment mechanism).  
As per claim 19, Repasky teaches the support stand further comprises a secondary or fine beam carrier height adjustment mechanism (it is understood that the threaded connection between 44 and 54 would function as a secondary beam carrier height adjustment mechanism).  
As per claim 27, Repasky teaches the foundation system further comprises a deck (12) for a floor structure (figure 4).  
As per claim 32, Repasky teaches a support stand (22) for supporting a structural beam in a foundation system (it is understood that the support stand is capable of being attachable to a structural beam) comprising a pedestal (44/54) and a beam carrier (24) mounted on the pedestal (figures 2-3) wherein the beam carrier comprises a wingnut construction (figure 2) defining at least one substantially vertical wing (32) connectable with a structural beam (it is understood that the vertical wing is capable of being connectable with a structural beam).  
As per claim 33, Repasky teaches the beam carrier is threadedly mounted on the pedestal (figures 2-3) to define a beam carrier height adjustment mechanism on the support stand (it is understood that the threaded connection would function as a beam carrier height adjustment mechanism on the support stand).  
As per claim 34, Repasky teaches the beam carrier is threadedly mounted on the pedestal (figures 2-3) at an insert (at 54) disposed between the beam carrier and the pedestal (figure 2).  
As per claim 37, Repasky teaches the support stand comprises two or more vertical wings (32) disposed at 90 degrees to each other (figure 2).  
As per claim 44, Repasky teaches the pedestal comprises a threaded pillar (54) and the beam carrier is threadedly mounted on the pillar (figures 2-3) so that the beam carrier is movable between a raised and lowered position by the beam carrier height adjustment mechanism (it is understood that the threaded connection makes the beam carrier movable between a raised and lowered position by the beam carrier height adjustment mechanism).  
As per claim 46, Repasky teaches the support stand further comprises a secondary or fine beam carrier height adjustment mechanism (it is understood that the threaded connection between 44 and 54 would function as a secondary beam carrier height adjustment mechanism).  
As per claim 49, Repasky teaches method for constructing a foundation comprising employing a foundation system as claimed in Claim 1 in the construction of the foundation (figures 1-2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9, 22, and 40, is/are rejected under 35 U.S.C. 103 as being unpatentable over Repasky (U.S. Patent No. 7,918,059) in view of Weeks (U.S. Pub. No. 2010/0031587).
As per claims 9 and 40, Repasky fails to disclose wherein the wing comprises holes for receiving structural beam fixings.  
Weeks discloses a floor pier support (abstract) wherein the wing (44) comprises holes (52) for receiving structural beam fixings (figure 2).  
Therefore, from the teaching of Weeks, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the support stand of Repasky such that the wing comprises holes for receiving structural beam fixings, as taught by Weeks, in order to provide further support for attaching adjacent tiles of the flooring assembly to one another.
As per claim 22, Repasky fails to disclose the foundation system further comprises at least one structural beam having a mortise-like engineered end for securing the structural beam to the wing.  
Weeks discloses a floor pier support (abstract) including at least one structural beam (11) having a mortise-like engineered end for securing the structural beam to the wing (as illustrated, the end of 11 is a mortise-like engineered end capable of securing the structural beam to the wing; figure 2).
Therefore, from the teaching of Weeks, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the support stand of Repasky to include at least one structural beam having a mortise-like engineered end for securing the structural beam to the wing, as taught by Weeks, in order to provide further support for attaching adjacent tiles of the flooring assembly to one another.

Claim(s) 20 and 47, is/are rejected under 35 U.S.C. 103 as being unpatentable over Repasky (U.S. Patent No. 7,918,059) in view of Brown (WO 2004/081293).
As per claims 20 and 47, Repasky fails to disclose the support stand comprises a composite polymer material optionally Nyrim (Trade Mark).  
Brown discloses a pier foundation (abstract) comprsing a composite polymer material (paragraph 44).
Therefore, from the teaching of Brown, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the support stand of Repasky to include a composite polymer material, as taught by Brown, in order to provide a durable material for longevity.

Claim(s) 29, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Repasky (U.S. Patent No. 7,918,059) in view of Truelove et al. (U.S. Patent No. 5,425,214).
As per claim 29, Repasky fails to disclose the foundation system comprises an L-shaped plinth for tying structural beams and/or the floor structure to the ground.  
Truelove et al. discloses a modular floor assembly (abstract) including an L-shaped plinth (62) for tying structural beams and/or the floor structure to the ground (in the combination, the plinth of Truelove et al. is capable of tying the floor structure of Repasky to the ground).  
Therefore, from the teaching of Truelove et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the support stand of Repasky such that the foundation system comprises an L-shaped plinth for tying structural beams and/or the floor structure to the ground, as taught by Truelove et al., in order to provide a pleasing appearance to the outer edges of the flooring assembly.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The cited patents listed on the included form PTO-892 further show the state of the art with respect to foundation systems in general.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR HIJAZ whose telephone number is (571)270-5790.  The examiner can normally be reached on 8-6 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F HIJAZ/Examiner, Art Unit 3633        

/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635